Title: To James Madison from Richard Bland Lee, 2 July 1817
From: Lee, Richard Bland
To: Madison, James


Dear Sir,Washington July 2d. 1817
Inclosed I send you a letter from Mrs. Lee to Mrs. Madison, to whom be pleased to present my best respects & wishes, which was intended to have been conveyed by Mr. Todd.
It affords me very great satisfaction to hear from every quarter, that you enjoy in your delightful retirement fine health with philosophic Ease. That you may long continue in possession of these blessings, enhanced as they will every moment be, by the pleasing retrospect of a life of Virtue and usefulness is the fervent prayer of your sincere friend & huml. Sert
Richard Bland Lee
